Clifford F. Brown, J.,
concurring. I concur in the syllabus and judgment based upon the proposition, and rationale in support thereof, articulated in the opinion that respondents lacked the authority to bargain collectively with court employees. Malone v. Court of Common Pleas (1976), 45 Ohio St. 2d 245 [74 O.O.2d 413]. The relators, probation officers and clerk typists in the probation department of the court, were court employees who are in a position of public officers or employees to which the principle stated in Fuldauer v. Cleveland (1972), 32 Ohio St. 2d 114 [61 O.O.2d 374], paragraph three of the syllabus, applies:
“A public officer or employee holds his office as a matter of law and not of contract, nor has such officer or employee a vested interest or private right of property in his office or employment. (Paragraph one of the syllabus in State, ex rel. Gordon, v. Barthalow, 150 Ohio St. 499 [38 O.O. 340], approved and followed.)” See Malone, supra, at 248.
The court employees in Malone, supra, served at the pleasure of the juvenile judge who appointed them pursuant to R.C. 2151.13. Id. In the case here the probation employees of the general division of the common pleas court are appointed by the court under the authority of R.C. 2301.27, which, in pertinent part, provides:
“* * * The court shall make such appointments, fix the salaries of appointees, and supervise the work of appointees. * * * All positions within such department of probation shall be in the classified service of the civil service of the county.”
Whether the court employees served at the will or pleasure of the judge by authority of R.C. 2151.13 without any civil service protection, as in Malone, supra, or, as in the present case, served by appointment of the court subject to the classified service of the civil service in the county pursuant to R.C. 2301.27, makes no difference. The holdings in Malone, supra, and Fuldauer, supra, apply to both situations. Neither statute in either situation authorizes the court to enter into a collective bargaining agreement with employees of the court. By reason thereof the relators have no right to mandamus relief no matter what mandamus principles of law are considered. That is also why the holdings in Dayton Classroom Teachers Assn. v. Dayton Bd. of Edn. (1975), 41 Ohio St. 2d 127 [70 O.O.2d 223], and Civil Service Personnel Assn. v. Akron (1976), 48 Ohio St. 2d 25 [2 O.O.3d 98], which recognized the right of public employees to bargain collectively, are not applicable here.
Our decision today affirming the court of appeals can rest on the foregoing analysis and does not require us to conclude that relators have no right to mandamus relief because they have a plain and adequate remedy in the ordinary course of the law by way of a declaratory judgment action in the common pleas court. I disavow any assertion that a declaratory judgment action is the appropriate proceedings in this case. Nevertheless, relators for other reasons herein discussed, have no right to *117■a writ of mandamus. This harmonizes with my dissent in Eudela v. Rogers (1984), 9 Ohio St. 3d 159, at 162-164.
Celebrezze, G.J., concurs in the foregoing concurring opinion.